TAYLOR, Presiding Judge,
concurring specially.
I concur in the unpublished memorandum in this case, which holds that the state established a sufficient chain of custody of certain items received into evidence by the trial court. However, even if a sufficient chain of custody was not established, the evidence would still be correctly received at trial. Any questions concerning the break in the chain of custody went to the credibility of the evidence — not its admissibility. As the recently enacted § 12-21-13, Code of Alabama 1975, states:
“Physical evidence connected with or collected in the investigation of a crime shall not be excluded from- consideration by a jury or court due to a failure to prove the chain of custody of the evidence. Whenever a witness in a criminal trial identifies a physical piece of evidence connected with or collected in the investigation of a crime, the evidence shall be submitted to the jury or court for whatever weight the jury or court may deem proper. The trial court in its charge to the jury shall explain any break in the chain of custody concerning the physical evidence.”